Citation Nr: 0938907	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-15 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of right 
hip injury.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1968 until May 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California.

The issue of service connection for right hip disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Tinnitus was not manifest during service and is not 
attributable to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service. 
38 U.S.C.A § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  The letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  
Moreover, in a hearing before the undersigned, the Veteran 
was informed that it was incumbent upon him to submit any 
potentially relevant evidence in his possession which may 
support his claims.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records have been obtained 
as have records of treatment and examination by private 
physicians. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records do not indicate 
in-service complaints referable to tinnitus and at separation 
in March 1971, the Veteran's ears were objectively normal and 
he reported that he had no ear trouble or hearing loss.  In a 
May 2009 hearing before the undersigned the Veteran 
complained of current symptoms of tinnitus, however the 
evidence of record does not indicate any treatment or 
complaints of tinnitus following service until 2007.  
Furthermore, the records does not contain credible evidence 
of a relationship between the current disability and active 
service.  For all of these reasons, the evidence does not 
indicate that the claimed disability may be related to active 
service such as to require an examination, even under the low 
threshold of McLendon.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the appellant with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a May 2009 
hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for 
tinnitus.  Veterans are entitled to compensation from VA if 
they develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service). To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of 
any one element will result in the denial of service 
connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean, however, that any manifestation in service will 
necessarily permit service connection. Showing chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

The Veteran contends that tinnitus began following an assault 
during active service.  Specifically, he stated at a May 2009 
hearing before the undersigned that he first noticed a 
ringing in his ears after being assaulted by a group of 
individuals in Germany in 1970.  As an initial matter, the 
Board notes that the Veteran has not alleged that the claimed 
disability was incurred in combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records do not reflect 
treatment or complaints referable to tinnitus in service.  A 
separation examination in March 1971 indicated the Veteran 
had normal ears and ear drums.  In a report of medical 
history, despite reporting mumps, asthma and injuries to his 
hand, the Veteran indicated that he had never had ear trouble 
or hearing loss.

Based on the foregoing, the service treatment records show 
that the Veteran's ears and hearing were normal at separation 
and no chronic tinnitus was incurred during active duty.  
However, this does not in itself preclude a grant of service 
connection.  Again, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that the 
Veteran's current reported symptoms of tinnitus are related 
to active service, for the reasons discussed below.

Following separation from active service in Mary 1971, the 
record does not reveal complaints of treatment for tinnitus 
until a private examination in January 2007, and in his 
September 2006 claim for compensation the Veteran failed to 
indicate when tinnitus began.  

During the private medical examination in January 2007, the 
Veteran endorsed a history of tinnitus dating to an in-
service altercation in 1970.  In a hearing before the 
undersigned, the Veteran stated that he was attacked in 
August 1970, during which time he received blows to the head.  
The Veteran recalled being told he had suffered a concussion.  
Six weeks later, while having a cast removed, he stated that 
he told the person removing the case that he was experiencing 
ringing in his ears.  The Veteran claimed to have on-going 
ringing in his ears since that time.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's tinnitus is capable of lay 
observation and thus his statements regarding symptomatology 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to 
tinnitus and a separation examination showed normal ears and 
hearing.  The Board has considered the evidence of record and 
finds the Veteran's reports of in-service onset and 
continuous tinnitus symptomatology not credible.  In so 
finding the Board notes a thirty-six year gap between the 
alleged onset and the first report of symptoms.  Furthermore, 
the Veteran admits that he has never sought medical treatment 
for the disorder and at separation he denied hearing loss and 
ear trouble.  His denial of pertinent symptoms and normal 
findings regarding the ears at separation are far more 
probative than statements advanced decades after the fact.  
The Board finds the forgoing facts to be more probative than 
the Veteran's current statements alleging continuity of 
symptoms.

In reaching this determination, the record doe establish that 
the appellant had bee in a fight during service.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for tinnitus is denied.




REMAND

Factual Background

The Veteran claims entitlement to service connection for 
residuals of right hip blunt trauma.  Specifically, in May 
2005 the Veteran testified that while off duty in August 
1970, he and fellow service member, W.S., were attacked by a 
group of individuals in Stuttgart, Germany.  He stated that 
he was beaten with boards, kicked and punched.  He and W.S. 
were both taken to a barracks hospital for treatment.  The 
Veteran's right hand was placed in a cast, photographs of 
which have been provided by the Veteran.  He claims that 
during the attack he was struck with a board on his right hip 
and he believes that he still suffers from the effects of the 
attack.

At a separation exam in March 1971, the Veteran indicated 
that he had no history of broken bones, painful joints, 
arthritis or lameness.  He did, however, indicate that he had 
fractured his right hand.  On examination, the Veteran's 
musculoskeletal system and lower extremities were found to be 
normal. 
 
The record shows that in July 2006 the Veteran, working as a 
delivery driver, slipped on wet grass causing his right leg 
to come out from under him.  He suffered a right groin strain 
and reported right hip pain.

An x-ray evaluation in September 2006 by Dr. P.L., revealed 
essentially normal views of the Veteran's right pelvis and 
lateral hip.  Dr. P.L. did note moderate to severe 
degenerative joint disease of the right hip with minimal 
residual joint space remaining.  The major pathology noted 
was degenerative joint disease of the right hip.  The doctor 
surmised that the Veteran's July 2006 slip resulted in a 
probable hip strain to the muscles and or ligaments but also 
could have further aggravated an existing degradation of 
cartilaginous cells in the hip joint resulting in persistent 
symptoms.

In September 2006, the Veteran was also seen by Dr. G.W.  An 
examination was consistent with a right groin strain with 
trochanteric bursitis and underlying osteoarthritis of the 
right hip, confirmed by x-rays.  When asked by the Veteran if 
osteoarthritis of the right hip might be related to the in-
service injury discussed above, Dr. G.W. responded that it 
may have been an underlying factor to the development of 
arthritis, but that he was unable to definitely relate it to 
the injury.

In a December 2006, the Veteran saw Dr. C.E., who asked the 
Veteran if he had any history of injury or overuse of this 
right hip.  The Veteran reported the 1970 attack to Dr. C.E. 
and stated that he limped for multiple days following the 
incidence.  He asked Dr. C.E. whether that attack may be 
related to his current hip pain, however Dr. C.E. stated that 
he was not able to definitively say whether this injury was 
the cause of his current problems.  In January 2007, Dr. C.E. 
sated that a prior trauma may cause future hip problems, and 
thus his current right hip disability may be related to the 
1970 incident discussed above.

In a private medical examination in January 2007, the Veteran 
reported that he was involved in an altercation in 1970 
during which time he stated that he was struck in the right 
hip.  However, he also stated that his hip was asymptomatic 
until the 2006 accident.  Based on the Veteran's account of 
the 1970 assault, and after a physical examination including 
review of x-ray evidence, the private examiner stated that 
the Veteran was suffering from end-stage osteoarthritis of 
the right hip, probably posttraumatic in etiology.  He stated 
that to a reasonable degree of medical probability, the 
Veteran had an underlying, pre-existing, asymptomatic 
osteoarthritic right hip that was aggravated by the slip and 
fall in 2006.

VA Examination

As stated, the VCAA requires VA to notify the claimant and 
his or her representative, if any, of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA also requires that an 
examination be provided where VA determines it is necessary 
to decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  In this vein, the 
Court held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In the present case, evidence has been submitted establishing 
a current right hip disorder, an in-service event, and a 
possible connection between the two.  However, the evidence 
remains insufficient for VA to fully adjudicate the claim.  
Accordingly, the Veteran's claims file should be afforded 
review by a VA examiner to determine whether an in-service 
assault, which included hip trauma, at least as likely as not 
resulted in the Veteran's current osteoarthritis and, or 
degenerative joint disease of the right hip.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an examiner 
to review the Veteran's claims file and 
medical history, including radiographic 
imaging, and make a determination of 
whether his current right hip disorder is 
at least as likely as not related to an 
in-service trauma.  For the purposes of 
this examination, the examiner is to 
assume that the Veteran was subject to an 
in-service assault.  All opinions should 
be accompanied by a clear rationale 
consistent with the evidence of record. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


